Citation Nr: 9918251	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2. Entitlement to service connection for left arm disability.

3. Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


INTRODUCTION

The veteran had active duty from April 1969 to January 1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.

REMAND

In a statement received in June 1999, the veteran clarified 
his desire for a hearing before a traveling member of the 
Board at the St. Louis, Missouri, RO.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the veteran for a 
hearing at the local RO before a 
traveling member of the Board.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




